i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00394-CV

                                IN THE MATTER OF S.A., A Juvenile

                       From the County Court at Law, Val Verde County, Texas
                                     Trial Court No. J-08-107
                           Honorable Sergio J. Gonzalez, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 4, 2009

DISMISSED

           S.A., a juvenile, has filed a motion to withdraw her notice of appeal and dismiss the appeal.

The motion is signed by S.A., her attorney, and S.A.’s mother. We grant the motion and dismiss the

appeal. See TEX . R. APP . P. 42.1(a)(1).

                                                         PER CURIAM